Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 1 of 54




           EXHIBIT 6
                             Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 2 of 54

                                                      PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


       Claim 1 Elements                                                                Applicability
 A method, comprising:                  Trend Micro Apex Central, when in operation, practices a method, comprising: at at least one
                                        server (e.g., one or more servers that includes, accesses, and/or serves Trend Micro Apex Central,
 at at least one server:                etc.): identifying first vulnerability information (e.g., a smaller “sub‐set” of actual vulnerabilities
                                        relevant to a particular operating system/application/version thereof, including associated
 identifying first vulnerability        information, including but not limited to information describing the actual vulnerabilities
 information utilizing second           themselves, information describing endpoints that contain the particular operating
 vulnerability information that is      system/application/version thereof, information describing policy/detection/remediation
 used to identify a plurality of        techniques for addressing the actual vulnerabilities relevant to the particular operating
 potential vulnerabilities, the first   system/application/version thereof including signature/policy updates for anti‐virus/data loss
 vulnerability information being        prevention/intrusion‐detection‐system (IDS)/firewall software, where such vulnerabilities each
 identified by:                         include a security weakness, gap, or flaw that could be exploited by an attack or threat, etc.)
                                        utilizing second vulnerability information (e.g., a larger “super‐set” list of possible vulnerabilities
                                        relevant to different operating systems/applications/versions thereof, including associated
                                        information, including but not limited to information describing the possible vulnerabilities
                                        themselves, information describing the different operating systems/applications/versions
                                        thereof, information describing policy/detection/remediation techniques for addressing the
                                        potential vulnerabilities relevant to the different operating systems/applications/versions
                                        thereof including signature/policy updates for anti‐virus/data loss prevention/intrusion‐
                                        detection‐system (IDS)/firewall software, where such vulnerabilities each include a security
                                        weakness, gap, or flaw that could be exploited by an attack or threat, etc.) that is used to identify
                                        a plurality of potential vulnerabilities (e.g., possible vulnerabilities relevant to different operating
                                        systems/applications/versions thereof, etc.), the first vulnerability information being identified
                                        by:

                                        Note: See, for example, the evidence below (emphasis added, if any):



                                                                                                                                       Page 1
                                                               EXHIBIT 6
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 3 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


                                 “About the Web Console

                                 The Apex Central web console provides centralized management, monitoring, and security
                                 visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                 Central server. The console comes with a set of default settings and values that you can configure
                                 based on your security requirements and specifications. The web console lets you administer the
                                 Apex Central network from any machine using a compatible web browser.

                                 Apex Central supports the following web browsers:
                                 • Microsoft Internet Explorer™ 11
                                 • Microsoft Edge™
                                 • Google Chrome™

                                 Web Console Requirements

                                  Resource                   Requirement
                                  Processor                  300 MHz Intel™ Pentium™ processor or equivalent
                                  RAM                        128 MB minimum
                                  Available disk space       30 MB minimum
                                  Browser                    Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                             Chrome™

                                                            Important: When using Internet Explorer to access the Apex
                                                            Central web console, turn off Compatibility View.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                           Page 2
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 4 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability
                                  “Attack Discovery Detection Information

                                  Provides general information about threats detected by Attack Discovery

                                   Data                      Description
                                   Generated                 The date and time the managed product generated the data
                                   Received                  The date and time Apex Central received the data from the
                                                             managed product
                                   Endpoint                  The name of the endpoint
                                   Product                   The name of the managed product or service
                                   Managing Server Entity    The display name of the managed product server in Apex Central
                                                             to which the endpoint reports
                                   Product Version           The version of the managed product
                                   Endpoint IP               The IP address of the endpoint
                                   Risk Level                The risk level assigned by Attack Discovery
                                   Pattern Version           The Attack Discovery pattern number for the detection type
                                   Rule ID                   The serial number of the detection rule
                                   Rule Name                 The rules which specify behaviors to be detected by Attack
                                                             Discovery
                                   Related Objects           The number of detections

                                                             Click the count to view additional details.

                                                             For more information, see Detailed Attack Discovery Detection
                                                             Information on page B‐11.



                                                                                                                        Page 3
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 5 of 54

                                                 PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                   Generated (Local Time)    The time in the agent's local timezone when Attack Discovery
                                                             detected the threat

                                                             The time is displayed with the UTC offset.
                                   Instance ID               The detection ID assigned to the event

                                                             Entries having the same instance ID belong under the same event.
                                   Tactics                   The MITRE ATT&CK™ tactic(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/tactics/enterprise/.
                                   Techniques                The MITRE ATT&CK™ technique(s) detected

                                                             For more information, see
                                                             https://attack.mitre.org/techniques/enterprise/.
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐10
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “Threat Encyclopedia

                                  Most malware today consists of blended threats, which combine two or more technologies, to
                                  bypass computer security protocols. Trend Micro combats this complex malware with products
                                  that create a custom defense strategy. The Threat Encyclopedia provides a comprehensive list of
                                  names and symptoms for various blended threats, including known malware, spam, malicious
                                  URLs, and known vulnerabilities.



                                                                                                                            Page 4
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 6 of 54

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                   Go to http://about‐threats.trendmicro.com/us/threatencyclopedia#malware to learn more
                                   about:
                                    • Malware and malicious mobile code currently active or "in the wild"
                                    • Correlated threat information pages to form a complete web attack story
                                    • Internet threat advisories about targeted attacks and security threats
                                    • Web attack and online trend information
                                    • Weekly malware reports”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 25‐2 to 25‐3
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identifying at least one          Trend Micro Apex Central, when in operation, practices a method for identifying at least one
 operating system of a plurality   operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an
 of devices, and                   application/version thereof, etc.) of a plurality of devices (e.g., managed products and endpoints,
                                   etc.), and

                                   Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                   any):

                                   “Vulnerability attack

                                   Malware or hacker attacks that exploits a security weakness typically found in programs and
                                   operating systems (pg 3‐10)”
                                   Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                   (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                   “Procedure

                                                                                                                              Page 5
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 7 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                  1. Go to Administration > Security Agent Download.
                                  2. Select the operating system.
                                   • Windows 64‐bit: Select to create a 64‐bit MSI installation package for Apex One Security
                                      Agents
                                   • Windows 32‐bit: Select to create a 32‐bit MSI installation package for Apex One Security
                                      Agents
                                   • Mac OS: Select to create a ZIP installation package for Apex One (Mac) Security Agents”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 9‐3
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  “About Apex Central

                                  Trend Micro Apex Central™ is a web‐based console that provides centralized management for
                                  Trend Micro products and services at the gateway, mail server, file server, and corporate desktop
                                  levels. Administrators can use the policy management feature to configure and deploy product
                                  settings to managed products and endpoints. The Apex Central web‐based management console
                                  provides a single monitoring point for antivirus and content security products and services
                                  throughout the network. Apex Central enables system administrators to monitor and report on
                                  activities such as infections, security violations, or virus/malware entry points. System
                                  administrators can download and deploy components, such as antivirus pattern files, scan
                                  engines, and antispam rules, throughout the network to ensure up‐to‐date protection. Apex
                                  Central allows both manual and pre‐scheduled updates, and allows the configuration and
                                  administration of products as groups or as individuals for added flexibility.”
                                  Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 1‐2
                                  (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                           Page 6
                            Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 8 of 54

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                            Applicability
 based on the at least one             Trend Micro Apex Central, when in operation, practices a method for, based on the at least one
 operating system, identifying at      operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an
 least one of the plurality of         application/version thereof, etc.), identifying at least one of the plurality of potential
 potential vulnerabilities as an       vulnerabilities (e.g., the possible vulnerabilities relevant to different operating
 actual vulnerability of a plurality   systems/applications/versions thereof, etc.) as an actual vulnerability of a plurality of actual
 of actual vulnerabilities of the at   vulnerabilities (e.g., a subset of the possible vulnerabilities that is relevant to the identified at
 least one operating system to         least one operating system, etc.) of the at least one operating system (e.g., Microsoft Windows
 which the plurality of devices is     64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) to which the
 actually vulnerable; and              plurality of devices (e.g., managed products and endpoints, etc.) is actually vulnerable; and

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       “The Threat Type column displays the following threat types.

                                        Threat Type               Description
                                        Ransomware                Malware that prevents or limits users from accessing their system
                                                                  unless a ransom is paid
                                        Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                        Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                                  and successful attempts over time to get deeper and deeper into a
                                                                  target network—and not isolated incidents
                                        Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                                  found in documents, such as a PDF file
                                        Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                                  typically found in programs and operating systems


                                                                                                                                      Page 7
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 9 of 54

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                       Applicability
                                      Lateral movement          Searches for directories, email, and administration servers, and
                                                                other assets to map the internal structure of a network, obtain
                                                                credentials to access these systems, and allow the attacker to
                                                                move from system to system
                                      Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                                email messages) with the "high" risk level, as detected by Deep
                                                                Discovery Inspector, endpoint security products, or other products
                                                                with Virtual Analyzer
                                      C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                                server to deliver information, receive instructions, and download
                                                                other malware
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 communicating, from the at          Trend Micro Apex Central, when in operation, practices a method for communicating, from the
 least one server and to at least    at least one server (e.g., the one or more servers that includes, accesses, and/or serves Trend
 one of the plurality of devices     Micro Apex Central, etc.) and to at least one of the plurality of devices (e.g., one of the managed
 over at least one network, the      products and endpoints, etc.) over at least one network, the first vulnerability information (e.g.,
 first vulnerability information,    the smaller “sub‐set” of actual vulnerabilities relevant to a particular operating
 the first vulnerability             system/application/version thereof), the first vulnerability information corresponding with the
 information corresponding with      actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 the actual vulnerabilities of the   identified at least one operating system, etc.) of the at least one operating system (e.g.,
 at least one operating system of    Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 the at least one device, and        of the at least one device (e.g., one of the managed products and endpoints, etc.), and excluding
 excluding at least a portion of     at least a portion of the second vulnerability information (e.g., the larger “super‐set” list of
 the second vulnerability            possible vulnerabilities relevant to different operating systems/applications/versions thereof)


                                                                                                                                 Page 8
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 10 of 54

                                                     PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                             Applicability
 information that does not             that does not correspond with the actual vulnerabilities (e.g., the subset of the possible
 correspond with the actual            vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 vulnerabilities of the at least one   one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an
 operating system of the at least      application/version thereof, etc.) of the at least one device (e.g., one of the managed products
 one device;                           and endpoints, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                       Note: As set forth below, Trend Micro Apex Central includes software that generates (and
                                       communicates to the managed products and endpoints) at least a portion of the first
                                       vulnerability information (e.g., signature/policy updates for anti‐virus/data loss
                                       prevention/intrusion‐detection‐system (IDS)/firewall software) utilizing the second vulnerability
                                       information (e.g., ALL signature/policy updates for anti‐virus/data loss prevention/intrusion‐
                                       detection‐system (IDS)/firewall software available at the Trend Micro ActiveUpdate server
                                       and/or other update servers). As set forth below, once configured, the Trend Micro ActiveUpdate
                                       server and/or other servers automatically determine which of the updates to generate and
                                       communicate.

                                       “Component Updates

                                       The Apex Central server hosts component files that the managed products use to keep your
                                       network protected from the latest security threats.

                                       Keep the components up‐to‐date by running manual or scheduled updates. Apex Central allows
                                       you to perform the following tasks:


                                                                                                                                      Page 9
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 11 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                  •   Download the latest component versions from an update source
                                  •   Deploy updated components to managed products

                                 “Update Source

                                 Configure the Apex Central server to download components from the Trend Micro ActiveUpdate
                                 server or other update sources. You can specify other update sources if the Apex Central server is
                                 unable to connect to the Trend Micro ActiveUpdate server directly or if you host an update
                                 server in your network.

                                 By default, Apex Central uses a more secure HTTPS connection method to download components
                                 from the Trend Micro ActiveUpdate server.

                                 To access other update sources, Apex Central supports Remote UNC authentication, which uses a
                                 user account from the update source server to share a folder for Apex Central to download
                                 updates.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 11‐2
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                  Consideration              Effect
                                  Deployment planning        Apex Central deploys update components (for example, virus
                                                             pattern files, scan engines, anti‐spam rules, program updates) to
                                                             products based on Deployment Plans. These plans deploy to
                                                             Product Directory folders, rather than individual products. A well‐
                                                             structured directory therefore simplifies the designation of
                                                             recipients.


                                                                                                                          Page 10
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 12 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                    Description
                                  ...                        ...
                                  Vulnerability Protection   Integration with Vulnerability Protection protects Apex One users
                                  Integration                by automating the application of virtual patches before official
                                                             patches become available. Trend Micro provides protected


                                                                                                                        Page 11
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 13 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:



                                                                                                                                Page 12
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 14 of 54

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                      Applicability
                                    •   Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                        that Trend Micro has verified to be safe, using the local pattern.

                                        •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                            network traffic to applications that Trend Micro has verified to be safe, using the
                                            dynamically updated, cloud‐based pattern.

                                            Important: Querying the global Certified Safe Software List requires that you enable both
                                            the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                    6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                       The Apex One Firewall automatically populates the Exceptions List with the Exception
                                       Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                       List, the changes only apply to the current policy and not the Exception Template List.

                                        For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                        the instructions from step 3).

                                    7. Click Save.”
                                    https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                    agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 at the at least one device:        Trend Micro Apex Central, when in operation, practices a method for, at the at least one device
                                    (e.g., one of the managed products and endpoints, etc.): receiving, from the at least one server
 receiving, from the at least one   (e.g., the one or more servers that includes, accesses, and/or serves Trend Micro Apex Central,
 server over the at least one

                                                                                                                               Page 13
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 15 of 54

                                                  PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                          Applicability
 network, the first vulnerability   etc.) over the at least one network, the first vulnerability information (e.g., the smaller “sub‐set”
 information;                       of actual vulnerabilities relevant to a particular operating system/application/version thereof);

                                    Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                    any):

                                    Note: As set forth below, Trend Micro Apex Central includes software that generates (and
                                    communicates to the managed products and endpoints) at least a portion of the first
                                    vulnerability information (e.g., signature/policy updates for anti‐virus/data loss
                                    prevention/intrusion‐detection‐system (IDS)/firewall software) utilizing the second vulnerability
                                    information (e.g., ALL signature/policy updates for anti‐virus/data loss prevention/intrusion‐
                                    detection‐system (IDS)/firewall software available at the Trend Micro ActiveUpdate server
                                    and/or other update servers). As set forth below, once configured, the Trend Micro ActiveUpdate
                                    server and/or other servers automatically determine which of the updates to generate and
                                    communicate.

                                     Consideration             Effect
                                     Deployment planning       Apex Central deploys update components (for example, virus
                                                               pattern files, scan engines, anti‐spam rules, program updates) to
                                                               products based on Deployment Plans. These plans deploy to
                                                               Product Directory folders, rather than individual products. A well‐
                                                               structured directory therefore simplifies the designation of
                                                               recipients.
                                    Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                    (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                                 Page 14
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 16 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                 Applicability
                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                    Description
                                  ...                        ...
                                  Vulnerability Protection   Integration with Vulnerability Protection protects Apex One users
                                  Integration                by automating the application of virtual patches before official
                                                             patches become available. Trend Micro provides protected
                                                             endpoints with recommended Intrusion Prevention rules based on
                                                             your network performance and security priorities.
                                  ...                        ...


                                                                                                                       Page 15
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 17 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.




                                                                                                                                Page 16
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 18 of 54

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                        Applicability
                                         •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                             network traffic to applications that Trend Micro has verified to be safe, using the
                                             dynamically updated, cloud‐based pattern.

                                             Important: Querying the global Certified Safe Software List requires that you enable both
                                             the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                      6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                         The Apex One Firewall automatically populates the Exceptions List with the Exception
                                         Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                         List, the changes only apply to the current policy and not the Exception Template List.

                                          For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                          the instructions from step 3).

                                      7. Click Save.”
                                      https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                      agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

 identifying a first portion of the   Trend Micro Apex Central, when in operation, practices a method for identifying a first portion of
 first vulnerability information      the first vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant to a
 that includes data inspection‐       particular operating system/application/version thereof) that includes data inspection‐related
 related information that             information (e.g., antivirus pattern information or the data loss prevention information, etc.) that
 corresponds with at least one of     corresponds with at least one of the actual vulnerabilities (e.g., the subset of the possible
 the actual vulnerabilities of the    vulnerabilities that is relevant to the identified at least one operating system, etc.) of the at least
 at least one operating system of     one operating system (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an

                                                                                                                                    Page 17
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 19 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


          Claim 1 Elements                                                         Applicability
 the at least one device, and that   application/version thereof, etc.) of the at least one device (e.g., one of the managed products
 excludes other data inspection‐     and endpoints, etc.), and that excludes other data inspection‐related information of the second
 related information of the          vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to
 second vulnerability information    different operating systems/applications/versions thereof) that does not correspond with the
 that does not correspond with       actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 the actual vulnerabilities of the   identified at least one operating system, etc.) of the at least one operating system (e.g.,
 at least one operating system of    Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 the at least one device;            of the at least one device (e.g., one of the managed products and endpoints, etc.);

                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                      Consideration             Effect
                                      Deployment planning       Apex Central deploys update components (for example, virus
                                                                pattern files, scan engines, anti‐spam rules, program updates) to
                                                                products based on Deployment Plans. These plans deploy to
                                                                Product Directory folders, rather than individual products. A well‐
                                                                structured directory therefore simplifies the designation of
                                                                recipients.
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                     “Provides detailed information about managed products registered to the Apex Central server,
                                     such as the managed product version and build number, and the managed product server
                                     operating system



                                                                                                                                 Page 18
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 20 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                 “Compliance Indicators




                                 This section of the Operation Center tab provides information about the antivirus pattern
                                 information or the data loss prevention information level of your network.

                                 As your network compliance level changes, the color of the compliance indicator icon changes to
                                 reflect the thresholds configured on the Active Directory and Compliance Settings screen.

                                 The default view displays information for the Antivirus pattern compliance indicator.”

                                                                                                                          Page 19
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 21 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                      Applicability
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐7
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                      Update Method              Description
                                      Antivirus pattern          Displays the following information:
                                      compliance
                                                                 •   The percentage of Security Agents using acceptable Virus
                                                                     Pattern and Smart Scan Agent Pattern versions
                                                                 •   The total number of endpoints with outdated antivirus
                                                                     patterns on your network

                                                                Click the count for Endpoints with outdated patterns to
                                                                view detailed information about the affected endpoints in the
                                                                User/Endpoint Directory.
                                     Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 1‐7
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

 identifying a first event of a      Trend Micro Apex Central, when in operation, practices a method for identifying a first event of a
 plurality of events in connection   plurality of events (e.g., a first discrete event that triggers at least one of the signature/policy
 with the at least one device;       updates for the anti‐virus/data loss prevention software, etc.) in connection with the at least one
                                     device (e.g., one of the managed products and endpoints, etc.); causing a determination that the
 causing a determination that the    at least one of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is
 at least one of the actual          relevant to the identified at least one operating system, etc.) corresponding with the data
 vulnerabilities corresponding       inspection‐related information (e.g., antivirus pattern information or the data loss prevention
 with the data inspection‐related    information, etc.) is susceptible to being taken advantage of by the first event (e.g., the first
 information is susceptible to       discrete event that triggers at least one of the signature/policy updates for the anti‐virus/data


                                                                                                                                Page 20
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 22 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


          Claim 1 Elements                                                         Applicability
 being taken advantage of by the     loss prevention software, etc.) identified in connection with the at least one device (e.g., one of
 first event identified in           the managed products and endpoints, etc.), utilizing the data inspection‐related information
 connection with the at least one    (e.g., antivirus pattern information or the data loss prevention information, etc.); identifying a
 device, utilizing the data          second event of the plurality of events (e.g., a second discrete event that does not trigger any of
 inspection‐related information;     the signature/policy updates for the anti‐virus/data loss prevention software, etc.) in connection
                                     with the at least one device (e.g., one of the managed products and endpoints, etc.); causing a
 identifying a second event of the   determination that the at least one of the actual vulnerabilities (e.g., the subset of the possible
 plurality of events in connection   vulnerabilities that is relevant to the identified at least one operating system, etc.) corresponding
 with the at least one device;       with the data inspection‐related information (e.g., antivirus pattern information or the data loss
                                     prevention information, etc.) is not susceptible to being taken advantage of by the second event
 causing a determination that the    (e.g., the second discrete event that does not trigger any of the signature/policy updates for the
 at least one of the actual          anti‐virus/data loss prevention software, etc.) identified in connection with the at least one
 vulnerabilities corresponding       device (e.g., one of the managed products and endpoints, etc.), utilizing the data inspection‐
 with the data inspection‐related    related information (e.g., antivirus pattern information or the data loss prevention information,
 information is not susceptible to   etc.);
 being taken advantage of by the
 second event identified in          Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 connection with the at least one
                                     any):
 device, utilizing the data
 inspection‐related information;
                                     Note: Antivirus pattern compliance includes signatures/policies that are triggered by some
                                     events (e.g., the first event, etc.), and that are not triggered by other events (e.g., the second
                                     event, etc.), so that only malicious events (relevant to the device’s operating system) trigger a
                                     response.

                                      Indicator                   Description



                                                                                                                                 Page 21
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 23 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                  Antivirus pattern          Displays the percentage of Security Agents using acceptable Virus
                                  compliance                 Pattern and Smart Scan Agent Pattern versions

                                                             You can also view the following details:

                                                             •   Managed agents: The number of endpoints that have Security
                                                                 Agents installed
                                                                 o With compliant virus patterns: The number of managed
                                                                    agents using acceptable Virus Pattern and Smart Scan
                                                                    Agent Pattern versions
                                                                 o With outdated virus patterns: The number of managed
                                                                    agents not using acceptable Virus Pattern and Smart Scan
                                                                    Agent Pattern versions
                                                                 o Offline for 7 days: The number of managed agents that
                                                                    have not communicated with the managed product server
                                                                    in 7 or more days
                                                                 o Exceptions: The number of users or endpoints excluded
                                                                    from the compliance calculations
                                                             •   Unmanaged endpoints: The number of endpoints that do not
                                                                 have Security Agents installed

                                                            Expand the categories and click a count to view additional details
                                                            about the affected endpoints.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐10
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                         Page 22
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 24 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


          Claim 1 Elements                                                          Applicability
 identifying a second portion of     Trend Micro Apex Central, when in operation, practices a method for identifying a second portion
 the first vulnerability             of the first vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant
 information that includes traffic   to a particular operating system/application/version thereof) that includes traffic inspection‐
 inspection‐related information      related information (e.g., intrusion detection rules, etc.) that corresponds with at least one of the
 that corresponds with at least      actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 one of the actual vulnerabilities   identified at least one operating system, etc.) of the at least one operating system (e.g.,
 of the at least one operating       Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 system of the at least one          of the at least one device (e.g., one of the managed products and endpoints, etc.), and that
 device, and that excludes other     excludes other traffic inspection‐related information (e.g., threat discovery, etc.) of the second
 traffic inspection‐related          vulnerability information (e.g., the larger “super‐set” list of possible vulnerabilities relevant to
 information of the second           different operating systems/applications/versions thereof) that does not correspond with the
 vulnerability information that      actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 does not correspond with the        identified at least one operating system, etc.) of the at least one operating system (e.g.,
 actual vulnerabilities of the at    Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 least one operating system of       of the at least one device (e.g., one of the managed products and endpoints, etc.);
 the at least one device;
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                      Consideration               Effect
                                      Deployment planning         Apex Central deploys update components (for example, virus
                                                                  pattern files, scan engines, anti‐spam rules, program updates) to
                                                                  products based on Deployment Plans. These plans deploy to
                                                                  Product Directory folders, rather than individual products. A well‐
                                                                  structured directory therefore simplifies the designation of
                                                                  recipients.

                                                                                                                                 Page 23
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 25 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                              The operating system on the managed
                                                                                product server or Security Agent endpoint
                                  OS Version                                    The version of the operating system on the
                                                                                managed product server or Security Agent
                                                                                endpoint
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                  Feature                    Description
                                  ...                        ...
                                  Vulnerability Protection   Integration with Vulnerability Protection protects Apex One users
                                  Integration                by automating the application of virtual patches before official
                                                             patches become available. Trend Micro provides protected


                                                                                                                        Page 24
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 26 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                                            endpoints with recommended Intrusion Prevention rules based on
                                                            your network performance and security priorities.
                                  ...                       ...
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/introduction/introducing‐control‐/whats‐new‐in‐this‐ve.aspx

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:



                                                                                                                                Page 25
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 27 of 54

                                                PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                  •   Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                      •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                          network traffic to applications that Trend Micro has verified to be safe, using the
                                          dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “The Threat Type column displays the following threat types.

                                  Threat Type               Description
                                  Ransomware                Malware that prevents or limits users from accessing their system
                                                            unless a ransom is paid
                                  Known Advanced            Intrusions by attackers that aggressively pursue and compromise
                                  Persistent Threat (APT)   chosen targets, often conducted in campaigns—a series of failed
                                                            and successful attempts over time to get deeper and deeper into a
                                                            target network—and not isolated incidents
                                  Social engineering attack Malware or hacker attacks that exploits a security vulnerability
                                                            found in documents, such as a PDF file
                                  Vulnerability attack      Malware or hacker attacks that exploits a security weakness
                                                            typically found in programs and operating systems



                                                                                                                             Page 26
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 28 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                       Applicability
                                      Lateral movement          Searches for directories, email, and administration servers, and
                                                                other assets to map the internal structure of a network, obtain
                                                                credentials to access these systems, and allow the attacker to
                                                                move from system to system
                                      Unknown threats           Suspicious objects (IP addresses, domains, file SHA‐1 hash values,
                                                                email messages) with the "high" risk level, as detected by Deep
                                                                Discovery Inspector, endpoint security products, or other products
                                                                with Virtual Analyzer
                                      C&C callback              Attempts to communicate with a command‐and‐control (C&C)
                                                                server to deliver information, receive instructions, and download
                                                                other malware
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 3‐20
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identifying a third event of the    Trend Micro Apex Central, when in operation, practices a method for identifying a third event of
 plurality of events in connection   the plurality of events (e.g., a third event that triggers at least one of the signature/policy
 with the at least one device;       updates for the intrusion prevention rules, etc.) in connection with the at least one device (e.g.,
                                     one of the managed products and endpoints, etc.); causing a determination that the at least one
 causing a determination that the    of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 at least one of the actual          identified at least one operating system, etc.) corresponding with the traffic inspection‐related
 vulnerabilities corresponding       information (e.g., intrusion detection rules, etc.) is susceptible to being taken advantage of by the
 with the traffic inspection‐        third event (e.g., the third event that triggers at least one of the signature/policy updates for the
 related information is              intrusion prevention rules, etc.) identified in connection with the at least one device (e.g., one of
 susceptible to being taken          the managed products and endpoints, etc.), utilizing the traffic inspection‐related information
 advantage of by the third event     (e.g., intrusion detection rules, etc.); identifying a fourth event of the plurality of events (e.g., a
 identified in connection with the   fourth event that does not trigger at least one of the signature/policy updates for the intrusion

                                                                                                                                  Page 27
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 29 of 54

                                                    PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


          Claim 1 Elements                                                         Applicability
 at least one device, utilizing the   prevention rules, etc.) in connection with the at least one device; causing a determination that
 traffic inspection‐related           the at least one of the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is
 information;                         relevant to the identified at least one operating system, etc.) corresponding with the traffic
                                      inspection‐related information (e.g., intrusion detection rules, etc.) is not susceptible to being
 identifying a fourth event of the    taken advantage of by the fourth event (e.g., the fourth event that does not trigger at least one
 plurality of events in connection    of the signature/policy updates for the intrusion prevention rules, etc.) identified in connection
 with the at least one device;        with the at least one device (e.g., one of the managed products and endpoints, etc.), utilizing the
                                      traffic inspection‐related information (e.g., intrusion detection rules, etc.);
 causing a determination that the
 at least one of the actual           Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 vulnerabilities corresponding        any):
 with the traffic inspection‐
 related information is not           Note: The intrusion prevention rules include signatures/policies that are triggered by some
 susceptible to being taken           events (e.g., the third event, etc.), and that are not triggered by other events (e.g., the fourth
 advantage of by the fourth           event, etc.), so that only malicious events (relevant to the device’s operating system) trigger a
 event identified in connection       response.
 with the at least one device,
 utilizing the traffic inspection‐
                                      “Intrusion Prevention Rules
 related information;
                                      The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                      Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                      network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                      Prevention Rule, various actions are then carried out on these packets. These actions include
                                      replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                      resetting the connection.



                                                                                                                                     Page 28
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 30 of 54

                                                      PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                           Applicability
                                       • To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                          of the columns.
                                       • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                       • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                          rule.”
                                       Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                       (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identifying a third portion of the    Trend Micro Apex Central, when in operation, practices a method for identifying a third portion
 first vulnerability information       of the first vulnerability information (e.g., the smaller “sub‐set” of actual vulnerabilities relevant
 that includes firewall‐related        to a particular operating system/application/version thereof) that includes firewall‐related
 information that corresponds          information (e.g., firewall configuration information, etc.) that corresponds with at least one of
 with at least one of the actual       the actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 vulnerabilities of the at least one   identified at least one operating system, etc.) of the at least one operating system (e.g.,
 operating system of the at least      Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.)
 one device, and that excludes         of the at least one device (e.g., one of the managed products and endpoints, etc.), and that
 other firewall‐related                excludes other firewall‐related information of the second vulnerability information (e.g., the
 information of the second             larger “super‐set” list of possible vulnerabilities relevant to different operating
 vulnerability information that        systems/applications/versions thereof) that does not correspond with the actual vulnerabilities
 does not correspond with the          (e.g., the subset of the possible vulnerabilities that is relevant to the identified at least one
 actual vulnerabilities of the at      operating system, etc.) of the at least one operating system (e.g., Microsoft Windows 64‐bit,
 least one operating system of         Windows 32‐bit, and Mac OS, or an application/version thereof, etc.) of the at least one device
 the at least one device;              (e.g., one of the managed products and endpoints, etc.);

                                       Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                       any):

                                                                                                                                     Page 29
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 31 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability

                                  Consideration             Effect
                                  Deployment planning       Apex Central deploys update components (for example, virus
                                                            pattern files, scan engines, anti‐spam rules, program updates) to
                                                            products based on Deployment Plans. These plans deploy to
                                                            Product Directory folders, rather than individual products. A well‐
                                                            structured directory therefore simplifies the designation of
                                                            recipients.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 10‐13
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Provides detailed information about managed products registered to the Apex Central server,
                                 such as the managed product version and build number, and the managed product server
                                 operating system

                                 …

                                 Table 1. Product Status Information Data View

                                  Operating System                                The operating system on the managed
                                                                                  product server or Security Agent endpoint
                                  OS Version                                      The version of the operating system on the
                                                                                  managed product server or Security Agent
                                                                                  endpoint




                                                                                                                         Page 30
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 32 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                 Applicability
                                  OS Service Pack                               The service pack number of the operating
                                                                                system on the managed product server or
                                                                                Security Agent endpoint
                                 Trend Micro Apex Central 2019 Online Help / Enterprise / Online Help Center

                                 “...
                                 5. In the Certified Safe Software List section, configure the following:
                                 • Enable the local Certified Safe Software List: Select to allow network traffic to applications
                                      that Trend Micro has verified to be safe, using the local pattern.

                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                     For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                     the instructions from step 3).

                                 7. Click Save.”

                                                                                                                           Page 31
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 33 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information

                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                  Section                    Settings
                                  Received                   The date and time Apex Central received the data from the
                                                             managed product
                                  Generated                  The date and time the managed product generated the data
                                  Product Entity/Endpoint    Depending on the related source:

                                                             •  The display name of the managed product server in Apex
                                                                Central
                                                             • The name or IP address of the endpoint Product
                                  Product                    The name of the managed product or service

                                                             Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                 The type of event that triggered the detection

                                                             Example: intrusion, policy violation
                                  Risk Level                 The Trend Micro assessment of risk to your network



                                                                                                                          Page 32
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 34 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                        Applicability
                                                                  Example: High security, low security, medium security
                                      Traffic/Connection          The direction of the transmission
                                      Protocol                    The protocol the intrusion uses

                                                                  Example: HTTP, SMTP, FTP
                                      Source IP                   The source IP address of the detected threat
                                      Endpoint Port               The port number of the endpoint under attack
                                      Endpoint IP                 The IP address of the endpoint
                                      Target Application          The application the intrusion targeted
                                      Description                 The detailed description of the incident by Trend Micro
                                      Action                      The action taken by the managed product

                                                                  Example: file cleaned, file quarantined, file passed
                                      Detections                  The total number of detections

                                                                  Example: A managed product detects 10 violation instances of the
                                                                  same type on one computer

                                                                Detections = 10
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 identifying a fifth event of the    Trend Micro Apex Central, when in operation, practices a method for identifying a fifth event of
 plurality of events in connection   the plurality of events (e.g., a fifth event that triggers at least one of the signature/policy updates
 with the at least one device;       for the firewall violation software, etc.) in connection with the at least one device (e.g., one of the
                                     managed products and endpoints, etc.); causing a determination that the at least one of the

                                                                                                                                  Page 33
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 35 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


          Claim 1 Elements                                                          Applicability
 causing a determination that the    actual vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the
 at least one of the actual          identified at least one operating system, etc.) corresponding with the firewall‐related information
 vulnerabilities corresponding       (e.g., firewall configuration information, etc.) is susceptible to being taken advantage of by the
 with the firewall‐related           fifth event (e.g., the fifth event that triggers at least one of the signature/policy updates for the
 information is susceptible to       firewall violation software, etc.) identified in connection with the at least one device (e.g., one of
 being taken advantage of by the     the managed products and endpoints, etc.), utilizing the firewall‐related information (e.g.,
 fifth event identified in           firewall configuration information, etc.); identifying a sixth event of the plurality of events (e.g., a
 connection with the at least one    sixth event that does not trigger at least one of the signature/policy updates for the firewall
 device, utilizing the firewall‐     violation software, etc.) in connection with the at least one device (e.g., one of the managed
 related information;                products and endpoints, etc.); and causing a determination that the at least one of the actual
                                     vulnerabilities (e.g., the subset of the possible vulnerabilities that is relevant to the identified at
 identifying a sixth event of the    least one operating system, etc.) corresponding with the firewall‐related information (e.g.,
 plurality of events in connection   firewall configuration information, etc.) is not susceptible to being taken advantage of by the
 with the at least one device; and   sixth event (e.g., the sixth event that does not trigger at least one of the signature/policy updates
                                     for the firewall violation software, etc.) identified in connection with the at least one device (e.g.,
 causing a determination that the    one of the managed products and endpoints, etc.), utilizing the firewall‐related information (e.g.,
 at least one of the actual          firewall configuration information, etc.); and
 vulnerabilities corresponding
 with the firewall‐related
                                     Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 information is not susceptible to
                                     any):
 being taken advantage of by the
 sixth event identified in
                                     “...
 connection with the at least one
                                     5. In the Certified Safe Software List section, configure the following:
 device, utilizing the firewall‐
                                     • Enable the local Certified Safe Software List: Select to allow network traffic to applications
 related information; and
                                          that Trend Micro has verified to be safe, using the local pattern.



                                                                                                                                   Page 34
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 36 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                     •   Enable the global Certified Safe Software List (Internet access required): Select to allow
                                         network traffic to applications that Trend Micro has verified to be safe, using the
                                         dynamically updated, cloud‐based pattern.

                                         Important: Querying the global Certified Safe Software List requires that you enable both
                                         the Unauthorized Change Prevention Service and the Certified Safe Software Service.

                                 6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                    The Apex One Firewall automatically populates the Exceptions List with the Exception
                                    Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                    List, the changes only apply to the current policy and not the Exception Template List.

                                     For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                     the instructions from step 3).

                                 7. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                 agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)

                                 “Detailed Firewall Violation Information

                                 Provides specific firewall configuration information on your network, such as the managed
                                 product that detected the violation, the source and destination of the transmission, and the total
                                 number of firewall violations”

                                  Section                     Settings

                                                                                                                           Page 35
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 37 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                  Applicability
                                  Received                  The date and time Apex Central received the data from the
                                                            managed product
                                  Generated                 The date and time the managed product generated the data
                                  Product Entity/Endpoint   Depending on the related source:

                                                            •  The display name of the managed product server in Apex
                                                               Central
                                                            • The name or IP address of the endpoint Product
                                  Product                   The name of the managed product or service

                                                            Example: Apex One, ScanMail for Microsoft Exchange
                                  Event Type                The type of event that triggered the detection

                                                            Example: intrusion, policy violation
                                  Risk Level                The Trend Micro assessment of risk to your network

                                                            Example: High security, low security, medium security
                                  Traffic/Connection        The direction of the transmission
                                  Protocol                  The protocol the intrusion uses

                                                            Example: HTTP, SMTP, FTP
                                  Source IP                 The source IP address of the detected threat
                                  Endpoint Port             The port number of the endpoint under attack
                                  Endpoint IP               The IP address of the endpoint
                                  Target Application        The application the intrusion targeted
                                  Description               The detailed description of the incident by Trend Micro


                                                                                                                        Page 36
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 38 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                        Applicability
                                      Action                      The action taken by the managed product

                                                                  Example: file cleaned, file quarantined, file passed
                                      Detections                  The total number of detections

                                                                  Example: A managed product detects 10 violation instances of the
                                                                  same type on one computer

                                                                Detections = 10
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page B‐51 to B‐52
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 at at least one administrator       Trend Micro Apex Central, when in operation, practices a method for, at at least one
 computer:                           administrator computer (e.g., any machine with a web console that lets you administer the Apex
                                     Central network, etc.): in response to administrator action (e.g., user input, etc.), causing setting,
 in response to administrator        before the first and second events, of a first policy (e.g., a security policy designed for use in
 action, causing setting, before     enforcing antivirus pattern compliance or data loss prevention compliance, etc.) associated with
 the first and second events, of a   utilizing the data inspection‐related information (e.g., antivirus pattern information or the data
 first policy associated with        loss prevention information, etc.) that is applied to a group including each of the plurality of
 utilizing the data inspection‐      devices (e.g., managed products and endpoints, etc.) that has the at least one operating system
 related information that is         (e.g., Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof,
 applied to a group including        etc.);
 each of the plurality of devices
 that has the at least one           Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
 operating system;                   any):



                                                                                                                                  Page 37
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 39 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


                                 “About the Web Console

                                 The Apex Central web console provides centralized management, monitoring, and security
                                 visibility for all endpoints and users protected by Trend Micro products registered to the Apex
                                 Central server. The console comes with a set of default settings and values that you can configure
                                 based on your security requirements and specifications. The web console lets you administer the
                                 Apex Central network from any machine using a compatible web browser.

                                 Apex Central supports the following web browsers:
                                 • Microsoft Internet Explorer™ 11
                                 • Microsoft Edge™
                                 • Google Chrome™

                                 Web Console Requirements

                                  Resource                   Requirement
                                  Processor                  300 MHz Intel™ Pentium™ processor or equivalent
                                  RAM                        128 MB minimum
                                  Available disk space       30 MB minimum
                                  Browser                    Microsoft Internet Explorer™ 11, Microsoft Edge™, or Google
                                                             Chrome™

                                                            Important: When using Internet Explorer to access the Apex
                                                            Central web console, turn off Compatibility View.
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 2‐2 to 2‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)



                                                                                                                         Page 38
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 40 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                 Note: As set forth below, a security policy is capable of being set for use in enforcing antivirus
                                 pattern compliance or data loss prevention compliance.

                                 “Each managed product provides different policy settings that you can configure and deploy to
                                 policy targets.”
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                 (emphasis added)

                                 “Configuring the Antivirus Pattern Compliance Indicators

                                 You can configure settings and exceptions for the Antivirus Pattern Compliance indicators to
                                 display the percentage of managed Security Agents using acceptable antivirus pattern (Virus
                                 Pattern and Smart Scan Agent Pattern) versions on the Operation Center tab.

                                  1. Go to Administration > Settings > Active Directory and Compliance Settings.
                                  2. Click the Compliance Indicator tab.
                                  3. Click Antivirus pattern compliance.

                                 The following table describes the available configuration options.

                                  Column                      Description
                                  Acceptable pattern          Specify the pattern versions for endpoints to be considered
                                  versions                    compliant.
                                  Alert indicator             Adjust the slider control to set the thresholds (% of compliant
                                                              agents) for different alert levels.

                                                                                                                             Page 39
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 41 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability

                                  4.   In the Exception List, select custom tags or filters to exclude users or endpoints from
                                       compliance calculations.

                                       Note: The Exceptions list applies to all Apex Central users. You may only add or delete
                                       exceptions based on your permissions to modify the corresponding tags and filters.

                                       For more information about creating tags or filters, see Custom Tags and Filters.

                                             a. Click Add. The Add Exception screen appears.

                                             b. From the Type drop‐down list, select User or Endpoint to display the available
                                                custom filters and tags by type; otherwise, select All to view all entries.

                                                 Note: To search for a custom filter or tag, type a name in the text field and press
                                                 ENTER.

                                                 For more information on custom tags and filters, see Custom Tags and Filters.

                                             c. Select one or more custom tags or filters and click Add. The selected items appear
                                                in the Exception List.

                                             d. Click Close.

                                             e. Click Save.



                                                                                                                             Page 40
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 42 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability
                                             f. Specify the scope of the added custom tags or filters from the Apply exceptions
                                                added by drop‐down list.

                                                All user accounts: Excludes all users and endpoints specified in custom filters and
                                                tags added by any user account

                                                Only the logged on account: Excludes only the users and endpoints specified in
                                                custom filters and tags added by the currently logged on user account

                                 5. Click Save.”
                                 https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                 help/getting‐started/active‐directory‐and_001/compliance‐indicator_001/configuring‐the‐
                                 anti.aspx

                                 “Data Loss Prevention

                                 Data Loss Prevention (DLP) safeguards an organization's confidential and sensitive data‐referred
                                 to as digital assets‐against accidental disclosure and intentional theft. DLP allows you to:

                                  •   Identify the digital assets to protect
                                  •   Create policies that limit or prevent the transmission of digital assets through common
                                      channels, such as email and external devices
                                  •   Enforce compliance to established privacy standards




                                                                                                                           Page 41
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 43 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                        Applicability
                                     DLP evaluates data against a set of rules defined in policies. Policies determine the data that
                                     must be protected from unauthorized transmission and the action that DLP performs when it
                                     detects transmission.”
                                     Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐14 to 14‐15
                                     (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

 in response to administrator        Trend Micro Apex Central, when in operation, practices a method for, in response to
 action, causing setting, before     administrator action (e.g., user input, etc.), causing setting, before the third and fourth events, of
 the third and fourth events, of a   a second policy (e.g., a security policy designed for use in enforcing intrusion detection rule
 second policy associated with       compliance, etc.) associated with utilizing the traffic inspection‐related information (e.g.,
 utilizing the traffic inspection‐   intrusion detection rules, etc.) that is applied the group including each of the plurality of devices
 related information that is         (e.g., managed products and endpoints, etc.) that has the at least one operating system (e.g.,
 applied the group including each    Microsoft Windows 64‐bit, Windows 32‐bit, and Mac OS, or an application/version thereof, etc.);
 of the plurality of devices that    and
 has the at least one operating
 system; and                         Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: As set forth below, a security policy is capable of being set for use in enforcing intrusion
                                     detection rule compliance.

                                     “Each managed product provides different policy settings that you can configure and deploy to
                                     policy targets.”
                                     https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                     help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                     (emphasis added)

                                                                                                                                  Page 42
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 44 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                      Applicability

                                 “Intrusion Prevention Rules

                                 The Intrusion Prevention Rules screen displays the Intrusion Prevention Rules supported by Apex
                                 Central Vulnerability Protection. Intrusion Prevention Rules examine the actual content of
                                 network packets (and sequences of packets). Based on the conditions set within the Intrusion
                                 Prevention Rule, various actions are then carried out on these packets. These actions include
                                 replacing specifically defined or suspicious byte sequences, or completely dropping packets and
                                 resetting the connection.

                                  •  To filter the list of rules, use the Search box to specify full or partial strings that appear in any
                                     of the columns.
                                  • To sort the list of Intrusion Prevention Rules by column data, click a column heading.
                                  • To view detailed Intrusion Prevention Rule Properties, click the link in the Name column of a
                                     rule.”
                                 Trend Micro Apex Central Administrator’s Guide, Version: 2019, Page 14‐33
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_ag.pdf)

                                 “Endpoint Sensor

                                 Endpoint Sensor is a powerful monitoring and investigation tool used to identify the presence,
                                 location, and entry point of threats. Through the use of detailed system event recording and
                                 historical analysis, you can perform preliminary investigations to discover hidden threats
                                 throughout your network and locate all affected endpoints. Generate root cause analysis reports
                                 to understand the nature and activity of the malware since the threat entered the endpoint.



                                                                                                                                Page 43
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 45 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                    Applicability
                                 You can also perform detailed investigations through the use of shared IOC files and YARA rules.
                                 Detailed investigations conduct in‐depth, live searches of endpoints to locate previously
                                 unidentified threats and possible Advanced Persistent Threat attacks.

                                 Configuring Endpoint Sensor Settings

                                 Important: The Endpoint Sensor feature requires special licensing and additional system
                                 requirements. Ensure that you have the correct license before deploying Endpoint Sensor
                                 policies to endpoints. For more information on how to obtain licenses, contact your support
                                 provider.

                                 Procedure

                                  1. Select Enable Endpoint Sensor.
                                  2. Select Enable event recording to begin collecting system event logs on the agent endpoint.

                                     Endpoint Sensor uses the real‐time event logs to identify at‐risk endpoints when performing
                                     investigations. After identifying affected Windows endpoints, you can perform an in‐depth
                                     root cause analysis to better understand possible attack vectors.”
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 14‐2
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                 “Creating a New Policy




                                                                                                                         Page 44
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 46 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                 Important: Each managed product provides different policy settings that you can configure and
                                 deploy to policy targets. You can find a complete list of supported managed products and the
                                 policy settings for each in the Apex Central Widget and Policy Management Guide.

                                  1. Go to Policies > Policy Management. The Policy Management screen appears.

                                  2. Select the type of product settings from the Product list. The screen refreshes to display
                                     policies created for the selected managed product.

                                     For more information about configuring policy settings for specific managed products, see
                                     the Apex Central Widget and Policy Management Guide.

                                  3. Click Create. The Create Policy screen appears.

                                  4. Type a policy name.

                                  5. Specify targets. Apex Central provides several target selection methods that affect how a
                                     policy works.

                                     The policy list arranges the policy targets in the following order:

                                            Specify Targets: Use this option to select specific endpoints or managed products. For
                                             details, see Specifying Policy Targets.

                                            Filter by Criteria: Use this option to allocate endpoints automatically based on the
                                             filtering criteria. For details, see Filtering by Criteria.

                                                                                                                           Page 45
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 47 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                      Applicability

                                            None (Draft only): Use this option to save the policy as a draft without choosing any
                                             targets.

                                     For more information about the policy list, see Understanding the Policy List.

                                  6. Click a managed product feature to expand it and configure its settings. Repeat this step to
                                     configure all features.
                                      Each feature has a link to a Help topic that discusses the feature and how to use it.

                                        For certain product settings, Apex Central needs to obtain specific setting options from
                                         the managed products. If administrators select multiple targets for a policy, Apex Central
                                         can only obtain the setting options from the first selected target. To ensure a successful
                                         policy deployment, make sure the product settings are synchronized across the targets.

                                        If you are creating a policy for Apex One Security Agent that you want to act as a parent
                                         to a future child policy, configure settings that can be inherited, customized, or extended
                                         on the child policy.

                                            For a list of Security Agent settings that can be inherited, customized, or extended,
                                             see Working with Parent Policy Settings.

                                            For details on creating a child policy, see Inheriting Policy Settings.




                                                                                                                            Page 46
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 48 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                  7. Click Deploy or Save. If you clicked Deploy, Apex Central starts the deployment. The
                                     deployed policy appears in the list on the Policy Management screen. It usually takes a few
                                     minutes for Apex Central to deploy the policy to the targets.

                                     Click Refresh on the Policy Management screen to update the status information in the
                                     policy list. If the status of the deployment remains pending after an extended period of time,
                                     there might be issues with the targets. Check if there is a connection between Apex Central
                                     and the targets. Also check if the targets are working properly.

                                     Once Apex Central deploys a policy to the targets, the settings defined in the policy overwrite
                                     the existing settings in the targets. Apex Central enforces the policy settings in the targets
                                     every 24 hours. Although local administrators can make changes to the settings from the
                                     managed product console, the changes are overwritten every time Apex Central enforces the
                                     policy settings.

                                        Apex Central enforces the policy settings on the targets every 24 hours. Since policy
                                         enforcement only occurs every 24 hours, the product settings in the targets may not align
                                         with the policy settings if local administrators make changes through the managed
                                         product console between the enforcement period.

                                        Policy settings deployed to IMSVA servers take priority over the existing settings on the
                                         target servers instead of overwriting them. IMSVA servers save these policy settings on
                                         the top of the list.

                                        If an Apex One Security Agent assigned with a Apex Central policy has been moved to
                                         another Apex One domain, the agent settings will temporarily change to the ones defined

                                                                                                                           Page 47
                           Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 49 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                        Applicability
                                             by that Apex One domain. Once Apex Central enforces the policy again, the agent settings
                                             will comply with the policy settings.”
                                     https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                     help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx

 in response to administrator        Trend Micro Apex Central, when in operation, practices a method for, in response to
 action, causing setting, before     administrator action (e.g., user input, etc.), causing setting, before the fifth and sixth events, of a
 the fifth and sixth events, of a    third policy (e.g., a security policy designed for use in enforcing prevent firewall compliance, etc.)
 third policy associated with        associated with utilizing the firewall‐related information (e.g., firewall configuration information,
 utilizing the firewall‐related      etc.) that is applied to the group including each of the plurality of devices (e.g., managed products
 information that is applied to      and endpoints, etc.) that has the at least one operating system (e.g., Microsoft Windows 64‐bit,
 the group including each of the     Windows 32‐bit, and Mac OS, or an application/version thereof, etc.).
 plurality of devices that has the
 at least one operating system.      Note: See, for example, the evidence above (where applicable) and below (emphasis added, if
                                     any):

                                     Note: As set forth below, a security policy is capable of being set for use in enforcing firewall
                                     compliance.

                                     “Each managed product provides different policy settings that you can configure and deploy to
                                     policy targets.”
                                     https://docs.trendmicro.com/en‐us/enterprise/trend‐micro‐apex‐central‐2019‐online‐
                                     help/policies/policy‐management_001/policy‐management_002/creating‐a‐new‐polic.aspx
                                     (emphasis added)

                                     “Configuring Additional Security Agent Services

                                                                                                                                  Page 48
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 50 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability

                                 Procedure

                                  1. Select to enable the required service on Windows desktops or Windows Server platforms in
                                     the following sections:

                                  •   Unauthorized Change Prevention Service
                                      o For Windows Server platforms, select Only enable services required by Security Agent
                                          Self‐protection features to ensure that the Security Agent program stays protected
                                          without affecting server performance.
                                  •   ...
                                  •   Firewall Service

                                      Important: Enabling or disabling the service temporarily disconnects endpoints from the
                                      network. Ensure that you change the settings only during non‐critical hours to minimize
                                      connection disruptions.

                                  • Suspicious Connection Service
                                  • Data Protection Service
                                 ...”
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 6‐3
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                  Section                    Settings




                                                                                                                         Page 49
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 51 of 54

                                              PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                  Firewall                   •   Display the Firewall settings on the Security Agent console:
                                                                 Allows users to configure the Firewall settings on the Security
                                                                 Agent console

                                                                 •   Allow users to enable/disable the firewall, Intrusion
                                                                     Detection System, and the firewall violation notification
                                                                     message: Displays the Enable/Disable Firewall and
                                                                     Enable/Disable IDS Mode menu options on the Security
                                                                     Agent system tray icon

                                                                 Note: The Apex One Firewall protects agents and servers on
                                                                 the network using stateful inspection, high performance
                                                                 network virus scanning, and elimination. If you grant users the
                                                                 privilege to enable or disable the firewall and its features,
                                                                 warn them not to disable the firewall for an extended period
                                                                 of time to avoid exposing the endpoint to intrusions and
                                                                 hacker attacks.

                                                             • Allow Security Agents to send firewall logs to the Apex One
                                                               server: Configures the Security Agent to send Firewall logs to
                                                               the server, allowing you to analyze network traffic
                                 Trend Micro Apex Central Widget and Policy Management Guide, Version: 2019, Page 6‐6
                                 (https://docs.trendmicro.com/all/ent/apex‐cen/2019/en‐us/apexCen_2019_wpg.pdf)

                                 “Adding a Firewall Policy



                                                                                                                          Page 50
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 52 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                     Applicability
                                  1. Go to Agents > Firewall > Policies.

                                  2. Select to add, copy, or modify a policy.
                                      Click Add to create a new policy.

                                        Select an existing policy and click Copy to open the Copy Policy screen. Modify the policy
                                         settings as required.

                                        Click the Policy Description of an existing policy to modify settings.

                                  3. In the Firewall Policy section, configure the following:
                                      Name: Specify a unique name for the Apex One Firewall policy.

                                        Security level: Select from High, Medium, or Low to determine the type of traffic that the
                                         Apex One Firewall allows or blocks.

                                         Note: The Apex One Firewall automatically allows or blocks connections through the
                                         ports specified in the Exception Template list.

                                         For more information, see Editing the Apex One Firewall Exception Template List.

                                  4. In the Firewall Features section, configure the following:

                                        Enable firewall: Select to activate the Apex One Firewall for this policy.




                                                                                                                           Page 51
                        Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 53 of 54

                                               PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


        Claim 1 Elements                                                   Applicability
                                        Enable Intrusion Detection System (IDS): Select to attempt and identify patterns in
                                         network patterns that may indicate an attack.

                                         For more information, see Intrusion Detection System.

                                        Display a notification when a Firewall violation is detected: Select to display a
                                         notification on the Security Agent when the Apex One Firewall blocks an outgoing packet.

                                         Important: If you grant users the permission to configure Apex One Firewall settings using
                                         the Security Agent console, you cannot use the Apex One web console to override the
                                         settings that the user configures.

                                         The information under Settings on the Security Agent console's Firewall tab always
                                         reflects the settings configured from the Security Agent console, not from the server web
                                         console.

                                  5. In the Certified Safe Software List section, configure the following:
                                      Enable the local Certified Safe Software List: Select to allow network traffic to
                                         applications that Trend Micro has verified to be safe, using the local pattern.

                                         o Enable the global Certified Safe Software List (Internet access required): Select to
                                           allow network traffic to applications that Trend Micro has verified to be safe, using
                                           the dynamically updated, cloud‐based pattern.




                                                                                                                           Page 52
                          Case 6:21-cv-00330-ADA Document 1-6 Filed 04/06/21 Page 54 of 54

                                                   PRELIMINARY CLAIM CHART

Patent No. 10,873,595, Claim 1: Trend Micro Apex Central


         Claim 1 Elements                                                     Applicability
                                                 Important: Querying the global Certified Safe Software List requires that you enable
                                                 both the Unauthorized Change Prevention Service and the Certified Safe Software
                                                 Service.

                                     6. In the Exception section, manage the Exception Template List that applies to this policy only.
                                        The Apex One Firewall automatically populates the Exceptions List with the Exception
                                        Template List entries. If you add, modify, or delete any exception in the policy Exceptions
                                        List, the changes only apply to the current policy and not the Exception Template List.

                                         For more information about adding exceptions, see Adding a Firewall Policy Exception (follow
                                         the instructions from step 3).

                                     7. Click Save.”
                                     https://docs.trendmicro.com/en‐us/enterprise/apex‐one‐as‐a‐service‐online‐help/officescan‐
                                     agent‐sca/using‐the‐officescan/firewall‐policies/adding‐a‐firewall‐po.aspx (emphasis added)


Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in
any manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different
excerpt(s) of the relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights
are reserved to correct the same in connection with any subsequent correlations.




                                                                                                                                Page 53
